The Attorney                General of Texas
                                            March    23,   1978
JOHN L. HILL
Attorney General

                   Honorable Patrick J. Ridley                     Opinion No. H- 1142
                   Bell County Attorney
                   P. 0. BCk 474                                   Re: Sick      leave    policy      for
                   Belton, Texas 76513                             county officials.

                   Dear Mr. Ridley:

                          You have requested our opinion regarding            a new sick leave     policy
                   recently adopted by the Bell County Commissioners          Court.

                           In Attorney General Opinion H-860 (19’76), we held that, at least since
                   January 1, 1972, the effective date of article 3912k, V.T.C.S., the commis-
                   sioners court of Bell County had been “authorized to provide sick leave to
                   elected county and precinct officials, and, by extension, to compensate those
                   officials for the unused portion of any sick leave earned after that date.” On
                   August 16, 1976, the commissioners court adopted the following resolution:

                               Effective October 1, 1976, accumulated sick leave for
                               elected officials shall be terminated;     that at the
                               present time all accumulated sick leave over sixty
                               days shall be paid to the elected officials;         the
                               remaining amount of accumulated sick days shall be
                               left on the records and at such time as any affected
                               elected official leaves his office either by defeat,
                               death,, or resignation, the same shall be paid either to
                               the official or his estate.

                   You first inquire about the validity of this resolution.

                          In our opinion the resolution is valid, but it is subject to a limitation.
                   Payment for sick leave constitutes part of an individual’s “salary.” Attorney
                   General Opinion H-860, supra. Section 1 of article 3912k provides that the
                   salaries of “county and precinct officials and employees who are paid wholly
                   from county funds” may not be set lower than they existed on January 1, 1972.
                   The commissioners court is without authority to terminate sick leave accrual
                   for an office, if, when the value of the sick leave which accrues to that




                                                    p.’ 4644
   Honorable Patrick J. Ridley    -   Page 2      (B-1142)



   particular office is subtracted from the present total compensation for the office,
   the compensation is lower than existed on January 1, 1972. We emphasize that
   section 1 of article 3912k applies, however, only to those county and precinct
   officials who are paid wholly from county funds.          Within the scope of this
   limitation, we believe that the resolution of the commissioners court regarding
   termination of sick leave for elected officials is valid.

           You also ask about the statute of limitations with regard to an elected
   official’s claim for payment of “accumulated sick leave over sixty days.” The
   commissioners court has provided that payment for excess sick leave shall not be
   paid to the elected official or his estate until he “leaves his office either by defeat,
   death, or resignation.”    In our opinion, any claim for payment of excess sick leave
   will therefore not accrue until the official vacates his office. -See Ditto Investment
   Co. v. Ditto, 293 S.W.2d 267, 269 (Tex. Civ. App. - Fort Worth 1956, no writ).

                                       SUMMARY

               A resolution of the commissioners court of Bell County
               which terminates sick leave for elected officials is valid
               within certain limitations.   The statute of limitations on an
               elected official’s claim for payment of sick leave under the
               resolution accrues at the time the official vacates his
               office.

                                           Aery        truly yours,




                                                  Attorney General of Texas

   APPROVED:


YiIh&kLz
    DAVID M. KENDALL. First Assistant




   C. ROBERT HEATH. Chairman
   Opinion Committee

   jst




                                             P.    4645